Citation Nr: 1328298	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of low back 
strain.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel








INTRODUCTION

The Veteran had active service from September 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for low 
back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran in his claim submitted a consent to release 
medical information (Form 21-4142) to the Regional Office 
(RO).  In this form the Veteran listed where his medical 
records were located: George County Regional Health System; 
Community Medicine Center, Encore Rehabilitation of 
Lucedale, and Lucedale Chiropractor with their respective 
addresses.  Treatment records from the above facilities were 
attached to the form.  The RO did not request any additional 
records from any of these facilities, and instead, the RO 
relied only on the records the Veteran provided. However, a 
review of the submitted records strongly suggests that they 
are not complete.  Several of these record sets begin mid-
point during the Veteran's treatment.  Complete records from 
the aforementioned facilities should thereby be 
obtained/requested.  38 C.F.R. § 3.159(c)(1) (2012).




Accordingly, the case is REMANDED for the following action:

1.	After contacting the Veteran and 
inquiring about all sources of his 
current treatment (both private and VA) 
and obtaining the appropriate waivers, 
the RO/AMC should attempt to obtain 
copies of updated VA and private 
medical records pertinent to the 
Veteran's lower back treatment, which 
have not yet been associated with the 
evidence.  A new waiver/consent form 
should be obtained for George County 
Regional Health System; Community 
Medicine Center, Encore Rehabilitation 
of Lucedale, and Lucedale Chiropractor.  
All records obtained must be associated 
with his claims folder. 

If the RO cannot obtain records 
identified as relevant by the Veteran, 
a notation to that effect should be 
included in the file. The Veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.	If additional records are received and 
shed additional light on the nature, 
etiology, or onset of his low back 
disability, a determination should be 
made as to whether an additional 
medical opinion is warranted.  The 
pertinent question being whether it as 
likely as not (a 50 percent probability 
or greater) that any current low back 
disability had its onset in service or 
is otherwise etiologically related to 
the Veteran's active service, to 
include his documented in-service low 
back strain.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
adjudicated. If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran 
and his representative. After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________

MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

